Citation Nr: 0919128	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  07-34 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a back disability, 
to include as secondary to right knee disability.

3.  Entitlement to service connection for a hip disability, 
to include as secondary to right knee disability.

REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1972 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, in which the RO denied the Veteran's 
claims for service connection for a right knee disability and 
for back and hip disabilities, including as secondary to his 
claimed right knee disability.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claims for service connection for a right knee 
disability and for back and hip disabilities, including as 
secondary to his claimed right knee disability.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2008).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of the Veteran's claims file reflects that his 
service treatment records have not been associated with the 
file.  On several occasions, the RO requested the Veteran's 
medical and personnel records from the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, the facility at 
which service members' records are stored after separation 
from military service.  The RO received a response from the 
NPRC in March 2007 indicating that no records were available 
for the Veteran for his period of active duty.  On submitting 
further request, the RO received a further negative response 
from the NPRC in September 2007 indicating that no medical 
records were available for the Veteran.  Findings of 
unavailability were entered in March 2007 and March 2008 
documenting the RO's attempts to obtain the Veteran's service 
treatment records and the negative responses received.

However, the Board notes that the RO also contacted the 
Wisconsin National Guard (WNG) in February 2008 and was told 
that the Veteran's records had been sent to him in November 
2007.  Report of the RO's further contact with the WNG in 
June 2008 reflects that a representative from the WNG 
informed the RO that the WNG was in fact in possession of the 
Veteran's service treatment records.  The RO sent requests to 
the WNG for copies of the Veteran's service treatment records 
in July 2008 and August 2008; however, the WNG has not 
produced the records, nor has the RO received a response to 
the requests or to its August 2008 message concerning the 
whereabouts of the requested records.  

Regarding records requests, the Board notes that relevant 
regulations require the agency of original jurisdiction (AOJ) 
to make reasonable efforts to obtain the relevant records.  
38 C.F.R. § 3.159(c)(1).  Such reasonable efforts generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  A 
follow-up request by the AOJ is not required if a response to 
the initial request indicates that the records sought do not 
exist or that a follow-up request for the records would be 
futile.  If the AOJ receives information showing that 
subsequent requests to the custodian or another custodian 
could result in obtaining the records sought, however, then 
reasonable efforts will include an initial request and, if 
the records are not received, at least one follow-up request 
to the new source or an additional request to the original 
source.  

Thus, on remand the AOJ must contact the Wisconsin National 
Guard and request that all records pertaining to the Veteran 
be provided.  The National Guard must be requested to 
provide, in particular, not only records of the Veteran's 
service in the National Guard but also all records pertaining 
to his time on active duty from February 1972 to September 
1977.  The AOJ must also request that if no records are 
available, a negative response be provided.  The AOJ must 
undertake all reasonable efforts to obtain the records as set 
forth in 38 C.F.R. § 3.159(c)(1) and described above.  In 
conjunction with the record requests, the Veteran must 
cooperate fully with VA's efforts to obtain the records, 
including providing enough information to identify and locate 
the existing records, and must authorize the release of the 
records if necessary.  

Review of the claims file further reveals that the medical 
evidence reflects treatment after service for a right medial 
meniscus tear and multiple back surgeries.  In this regard, 
VA medical records dating from December 2006 to the present 
reflect that the Veteran underwent a right knee arthroscopy 
and has been seen on multiple occasions for complaints of 
pain in the knee, which he attributed to in-service right 
knee injuries.  Private medical records further reflect that 
the Veteran underwent back surgeries in October 2000 and 
January 2005 and has continued to receive treatment for pain 
in his lower back.  The Board concedes that the Veteran is 
currently diagnosed with osteoarthritis of the right knee and 
has had ongoing difficulty with his lumbar spine.  It is not 
clear from the record, however, whether the Veteran's 
currently diagnosed right knee disability has been 
etiologically linked to his time in service.  It is further 
unclear whether an etiological link exists between the 
Veteran's claimed back and hip disabilities and service, or 
between those disabilities and his current right knee 
disorder.  Likewise, although the Veteran's service treatment 
records are unavailable to confirm that he was treated for 
injuries to the right knee while on active duty, the Veteran 
has consistently stated to his treatment providers and to VA 
that his current right knee disability stems from in-service 
injuries to the knee, and that his claimed problems with his 
back and hips are due to his right knee disability.  

The Board further notes that the VCAA requires that VA afford 
the claimant an examination or obtain a medical opinion when 
there is competent evidence that a claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board further notes that the Veteran is competent to 
provide testimony concerning factual matters of which he has 
firsthand knowledge, such as injuring his right knee during 
service.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, 
he cannot testify, as he would be medically incompetent to 
do, about the etiology of any current disability.  See id.   

The Board thus finds that in light of the Veteran's 
contentions of having incurred two right knee injuries during 
service, as well as the evidence of his ongoing treatment for 
right knee and back problems, the AOJ should arrange for the 
Veteran to undergo VA examination.  The examiner must conduct 
physical examination of the Veteran and provide a diagnosis 
for any current right knee, back, and bilateral hip 
disabilities.  The examiner must provide a well-reasoned 
medical opinion as to whether it is at least as likely as not 
that any diagnosed right knee, back, or any hip disability is 
etiologically linked to his time on active duty.  The 
examiner should further opine as to whether it is at least as 
likely as not that any diagnosed back or hip disability is 
etiologically linked to the Veteran's right knee disorder.  
Such examination must include a well-reasoned medical opinion 
addressing the nature and etiology of any diagnosed right 
knee, back, or hip disability.  The examination must be based 
upon consideration of the Veteran's documented history and 
assertions through review of the claims file and a detailed 
history elicited from the Veteran, as well as careful 
consideration of any treatment or other records obtained 
pursuant to the development outlined above.  38  U.S.C.A. 
§ 5103A (West 2002).  

The Veteran is placed on notice that failure to report to the 
scheduled examination, without good cause, could result in a 
denial of his claims.  See 38 C.F.R. § 3.655(b) (2008).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AOJ must attempt to obtain the 
Veteran's service treatment records 
from the Wisconsin National Guard.  The 
Veteran's National Guard unit, as well 
as any other custodian who the record 
suggests may have possession of the 
records, must be contacted and asked to 
provide all available records, medical 
or otherwise, pertaining to the 
Veteran's time on active duty and his 
time with the Wisconsin National Guard.  
The AOJ must request that a negative 
response be provided if no such records 
are available.  The procedures outlined 
in 38 C.F.R. § 3.159 regarding 
requesting records must be followed. 
All records and/or responses received, 
including negative responses, should be 
associated with the claims file.  The 
Veteran should be asked to submit 
copies of any service records in his 
possession.

2.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the Veteran must 
be scheduled for VA examination.  The 
entire claims file, including a copy of 
this remand and any service records 
obtained, must be made available to and 
reviewed by the examiner designated to 
examine the Veteran.  The examination 
report should reflect consideration of 
the Veteran's documented medical history 
and assertions, as well as a detailed 
history elicited from the Veteran.  All 
appropriate tests and studies must be 
accomplished, and all clinical findings 
must be reported in detail.  

Following a clinical evaluation of the 
Veteran and a thorough review of the 
claims file, including any records 
obtained pursuant to the development set 
forth in the preceding paragraphs, the 
examiner must provide a diagnosis for any 
current right knee, back, and bilateral 
hip disabilities.  The examiner must 
further provide a well-reasoned medical 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
currently diagnosed right knee, back, or 
hip disability is traceable to the 
Veteran's time in military service.  The 
examiner must further opine as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that any diagnosed back or 
hip disability has been caused or made 
worse by the Veteran's right knee 
disability.  

3.  The AOJ must ensure that the 
requested examination and medical 
findings/conclusions answer the questions 
presented in this remand.  If the report 
is insufficient, it must be returned to 
the examiner for necessary corrective 
action, as appropriate.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claims on appeal must be adjudicated in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

